Oldham, J., delivered the opinion of the court. The circuit court most manifestly erred in quashing the plaintiff’s execution. The personal property levied upon by virtue of the original execution being returned to the defendants, did not satisfy the execution. Walker v. Bradley, 2 Ark. 278. In such a case the plaintiff was entitled to an alias execution to procure satisfaction of his jüdgment. The second execution issued upon the judg-^ ment in this case being also quashed by the circuit court,- the plurihs regularly issued. The order of the circuit court quashing the pluries execution must be reversed and set aside, and this, cause be re-* lnanded with directions that the plaintiff have leave to sue out a writ of venditioni exponas for the purpose of selling the property specified in the sheriff’s return as having been levied upon.